Name: Commission Regulation (EEC) No 1190/88 of 29 April 1988 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 - No L 111 /78 Official Journal of the European Communities 30 . 4. 88 COMMISSION REGULATION (EEC) No 1190/88 of 29 April 1988 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ;Having regard to the Treaty establishing the European Economic Community, (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ;Having regard to Council Regulation (EEC) No 2727/75of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refunds is being fixed, account should be taken, where appropriate, of produc ­ tion refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; whereas such production refunds are granted under the conditions laid down in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors Q, as last amended by Regulation (EEC) No 3794/85 (8), and Council Regula ­ tion (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (9) ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 4055/87 (*), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas account should be taken, for the purposes of Article 4 (3) of Regulation (EEC) No 3035/80 , of the production refund provided for in Regulation (EEC) No 2742/75 applicable during the month in which exporta ­ tion occurs ; whereas, moreover, in the absence of evidence that no production refund was granted under Regulation (EEC) No 1009/86 the export refund should be further reduced by the amount of the production refund applicable on the day of acceptance of the export declaration ; whereas this system is the only one which discards the risk of fraud : Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : Whereas Council Regulation (EEC) No 565/80 of 4March 1980 on the advance payment of export refunds in respect of agricultural products (10), as last amended by (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . f) OJ No L 281 , 1 . 11 . 1975, p . 57. (8) OJ No L 367, 31 . 12. 1985, p . 20. 0 OJ No L 94, 9 . 4. 1986, p . 6 . ( ,0) OJ No L 62, 7 . 3 . 1980, p . 5 . (4) OJ No L 377, 31 . 12. 1987, p . 15 . 0 OJ No L 323, 29. 11 . 1980, p . 27 . ( «) OJ No L 379, 31 . 12. 1987, p . 1 . 30 . 4. 88 Official Journal of the European Communities i No L 111 /79 Regulation (EEC) No 2026/83 ('), and Commission Regu ­ lation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (2) lay down rules on the advance payment of export refunds that must be adhered to when these are adjusted ; Whereas, now that a settlement has been reached between the European Economic Community and the United States of America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (3), it is necessary to differ ­ entiate the refund on goods falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature according to their destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. For the products listed in the Annex to Regulation (EEC) No 1009/86, the refunds given in the Annex to this Regulation shall be applied on presentation, at the accept ­ ance of the export declaration and the request for obtain ­ ing the export refund, of proof that the basic products used in the manufacture of the products to be exported have not benefited from the production refund provided for in that Regulation, and that such refund will not be applied for. The proof referred to in the first subparagraph is provided by the presentation by the exporter of a declaration from the processor of the basic product in question attesting that the latter product has not benefited from a produc ­ tion refund as provided for in Regulation (EEC) No 1009/86, and that no application for such refund will be made. 3 . When the proof referred to in paragraph 2 is not provided, the export refund : (a) applicable on the date of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, where the rate is not fixed in advance ; (b) of which the rate is fixed in advance, will be reduced by the amount of the production refund applicable under Regulation (EEC) No 1009/86 to the basic product in question on the day of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, if the goods have been placed under the export refund advance payment arrangements . Article 2 This Regulation shall enter into force on 1 May 1988 . HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to paragraphs 2 and 3 the rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (.EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 199, 22. 7. 1983, p. 12. (2) OJ No L 351 , 14. 12. 1987, p. 1 . (3) OJ No L 275, 29 . 9 . 1987, p. 36. No L 111 /80 Official Journal of the European Communities 30 . 4. 88 ANNEX to the Commission Regulation of 29 April 1988 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund 1001 10 90 Durum wheat :  On exports of goods falling within subheadings 1902 11 00 and 1902 19 to the United States of America 13,082 l  In all other cases 16,150 1001 90 99 Common wheat, and meslin (mixed wheat and rye) : I  For the manufacture of starch 10,286 l  Other than for the manufacture of starch :  On exports of goods falling within subheadings 1902 11 00 and 1902 19 to the United States of America 9,466  In all other cases 11,686 1002 00 00 Rye 10,796 1003 00 90 Barley 12,982 1004 00 90 Oats 10,603 1005 90 00 Maize, other than hybrid maize for sowing : I  For the manufacture of starch 12,036  Other than for the manufacture of starch 13,036 1006 20 10 Round grain husked rice 40,727 1006 20 90 Long grain husked rice 37,279 1006 30 91 Round grain wholly milled rice 52,551 1006 30 99 Long grain wholly milled rice 54,028 1006 40 00 Broken rice :  For the manufacture of starch 15,100 l  Other than for the manufacture of starch 16,300 1007 00 90 Sorghum 8,406 1101 00 00 Wheat or meslin flour : \ l  On exports of goods falling within subheadings1902 1 1 00 and 1902 19 to the United States of America 11,178  In all other cases 13,800 1102 10 00 Rye flour 22,800 1103 11 10 Durum wheat groats and meal : \ l  On exports of goods falling within subheadings1902 1 1 00 and 1902 19 to the United States of America 20,277 I  In all other cases 25,033 1103 11 90 Common wheat groats and meal : l  On exports of goods falling within subheadings1902 11 00 and 1902 19 to the United States of America 11,178  In all other cases 13,800